      Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 1 of 9 PageID #:1049




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 TYRONE PETTIES,

                           Plaintiff,
                                                    Case Number 1:16-cv-7929
 v.
                                                    Judge Robert M. Dow, Jr.
 WENDY DYBAS, R.N.,

                           Defendant.

      PLAINTIFF’S OBJECTIONS TO DEFENDANT’S PROPOSED TRIAL EXHIBITS

         NOW COMES Plaintiff Tyrone Petties, by an through his appointed counsel Seyfarth Shaw

LLP, and pursuant to Fed. R. Civ. P. 26(a)(3), makes the following objections to Defendant’s

proposed trial exhibits:

                      Document
 Ex. #     DATE       Description               Objections             Defendant’s Response
                                        Plaintiff does not object to
                                        this exhibit, subject to the
                                        Court’s ruling on the
                                        parties’ motions in limine
                                        and subject to the parties’
                                        mutual stipulation that
                                        records contained within
                                        Plaintiff’s Illinois
                                        Department of Corrections
                                        medical file, inmate
                                        master file, and
                                        Administrative Review
                                        Board file that were
                                        disclosed as trial exhibits
                                        in the parties’ Rule
                                        26(a)(3) Pretrial
                                        Disclosures are authentic,
                                        meets the foundational
                                        requirements of
                      IDOC Offender     admissibility, and were
                      Disciplinary      kept in the regular course
 DX 1      2/28/14    Report            of business.
 Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 2 of 9 PageID #:1050




                                  Plaintiff does not object to
                                  this exhibit subject to the
                                  parties’ mutual stipulation
                                  that records contained
                                  within Plaintiff’s Illinois
                                  Department of Corrections
                                  medical file, inmate
                                  master file, and
                                  Administrative Review
                                  Board file that were
                                  disclosed as trial exhibits
                                  in the parties’ Rule
                                  26(a)(3) Pretrial
                                  Disclosures are authentic,
                                  meets the foundational
                                  requirements of
                  IDOC            admissibility, and were
                  Offender’s      kept in the regular course
DX 2   3/4/14     Grievance       of business.
                                  Plaintiff does not object to
                                  this exhibit subject to the
                                  parties’ mutual stipulation
                                  that records contained
                                  within Plaintiff’s Illinois
                                  Department of Corrections
                                  medical file, inmate
                                  master file, and
                                  Administrative Review
                                  Board file that were
                                  disclosed as trial exhibits
                                  in the parties’ Rule
                                  26(a)(3) Pretrial
                                  Disclosures are authentic,
                  IDOC            meets the foundational
                  Adjustment      requirements of
                  Committee       admissibility, and were
                  Final Summary   kept in the regular course
DX 3   3/11/14    Report          of business.
                                  Plaintiff does not object to
                                  this exhibit subject to the
                                  parties’ mutual stipulation
                                  that records contained
                                  within Plaintiff’s Illinois
                  IDOC Offender   Department of Corrections
                  Disciplinary    medical file, inmate
DX 4   12/12/14   Report          master file, and
 Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 3 of 9 PageID #:1051




                                  Administrative Review
                                  Board file that were
                                  disclosed as trial exhibits
                                  in the parties’ Rule
                                  26(a)(3) Pretrial
                                  Disclosures are authentic,
                                  meets the foundational
                                  requirements of
                                  admissibility, and were
                                  kept in the regular course
                                  of business.
                                  Plaintiff does not object to
                                  this exhibit subject to the
                                  parties’ mutual stipulation
                                  that records contained
                                  within Plaintiff’s Illinois
                                  Department of Corrections
                                  medical file, inmate
                                  master file, and
                                  Administrative Review
                                  Board file that were
                                  disclosed as trial exhibits
                                  in the parties’ Rule
                                  26(a)(3) Pretrial
                                  Disclosures are authentic,
                  IDOC            meets the foundational
                  Adjustment      requirements of
                  Committee       admissibility, and were
                  Final Summary   kept in the regular course
DX 5   12/22/14   Report          of business.
                                  Plaintiff does not object to
                                  this exhibit subject to the
                                  parties’ mutual stipulation
                                  that records contained
                                  within Plaintiff’s Illinois
                                  Department of Corrections
                                  medical file, inmate
                                  master file, and
                                  Administrative Review
                                  Board file that were
                                  disclosed as trial exhibits
                                  in the parties’ Rule
                                  26(a)(3) Pretrial
                  IDOC            Disclosures are authentic,
                  Offender’s      meets the foundational
DX 6   1/2/15     Grievance       requirements of
 Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 4 of 9 PageID #:1052




                                 admissibility, and were
                                 kept in the regular course
                                 of business.
                                 Plaintiff does not object to
                                 this exhibit subject to the
                                 parties’ mutual stipulation
                                 that records contained
                                 within Plaintiff’s Illinois
                                 Department of Corrections
                                 medical file, inmate
                                 master file, and
                                 Administrative Review
                                 Board file that were
                                 disclosed as trial exhibits
                                 in the parties’ Rule
                                 26(a)(3) Pretrial
                                 Disclosures are authentic,
                                 meets the foundational
                                 requirements of
                 IDOC Offender   admissibility, and were
                 Disciplinary    kept in the regular course
DX 7   5/21/16   Report          of business.
                                 Plaintiff does not object to
                                 this exhibit subject to the
                                 parties’ mutual stipulation
                                 that records contained
                                 within Plaintiff’s Illinois
                                 Department of Corrections
                                 medical file, inmate
                                 master file, and
                                 Administrative Review
                                 Board file that were
                                 disclosed as trial exhibits
                                 in the parties’ Rule
                                 26(a)(3) Pretrial
                                 Disclosures are authentic,
                                 meets the foundational
                                 requirements of
                 IDOC            admissibility, and were
                 Offender’s      kept in the regular course
DX 8   6/8/16    Grievance       of business.
                                 Plaintiff does not object to
                 IDOC            this exhibit subject to the
                 Disciplinary    parties’ mutual stipulation
                 Tracking        that records contained
DX 9   3/1/17    Inmate          within Plaintiff’s Illinois
 Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 5 of 9 PageID #:1053




                 Disciplinary   Department of Corrections
                 Card           medical file, inmate
                                master file, and
                                Administrative Review
                                Board file that were
                                disclosed as trial exhibits
                                in the parties’ Rule
                                26(a)(3) Pretrial
                                Disclosures are authentic,
                                meets the foundational
                                requirements of
                                admissibility, and were
                                kept in the regular course
                                of business.
                                FRE 402/403 –
                                Relevance, misleading,
                                unfair prejudice,
                                confusing the issues
                                wasting time: Plaintiff’s
                                grievances unrelated to:
                                (1) be being accused of
                                sexual misconduct in
                                retaliation for filing his
                 IDOC           2012 lawsuit; and (2) the
      10/20/15   Cumulative     conditions of segregation
DX    and        Counseling     have no relevance to this
10    11/20/15   Summary        case.
                                FRE 402/403 –
                                Relevance, misleading,
                                unfair prejudice,
                                confusing the issues
                                wasting time: Plaintiff’s
                                grievances unrelated to:
                                (1) be being accused of
                                sexual misconduct in
                                retaliation for filing his
                                2012 lawsuit; and (2) the
                 IDOC           conditions of segregation
DX               Offender’s     have no relevance to this
11    12/8/14    Grievance      case.
                                FRE 402/403 –
                                Relevance, misleading,
                                unfair prejudice,
                 IDOC           confusing the issues
DX               Offender’s     wasting time: Plaintiff’s
12    1/1/15     Grievance      grievances unrelated to:
 Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 6 of 9 PageID #:1054




                                (1) be being accused of
                                sexual misconduct in
                                retaliation for filing his
                                2012 lawsuit; and (2) the
                                conditions of segregation
                                have no relevance to this
                                case.
                                FRE 402/403 –
                                Relevance, misleading,
                                unfair prejudice,
                                confusing the issues
                                wasting time: Plaintiff’s
                                grievances unrelated to:
                                (1) be being accused of
                                sexual misconduct in
                                retaliation for filing his
                                2012 lawsuit; and (2) the
                IDOC            conditions of segregation
DX              Offender’s      have no relevance to this
13    1/5/15    Grievance       case.
                                FRE 402/403 –
                                Relevance, misleading,
                                unfair prejudice,
                                confusing the issues
                                wasting time: Plaintiff’s
                                grievances unrelated to:
                                (1) be being accused of
                                sexual misconduct in
                                retaliation for filing his
                                2012 lawsuit; and (2) the
                IDOC            conditions of segregation
DX              Offender’s      have no relevance to this
14    3/3/15    Grievance       case.
                IDOC            FRE 402/403 –
                Offender’s      Relevance, misleading,
                Grievance       unfair prejudice,
                                confusing the issues
                                wasting time: Plaintiff’s
                                grievances unrelated to:
                                (1) be being accused of
                                sexual misconduct in
                                retaliation for filing his
                                2012 lawsuit; and (2) the
                                conditions of segregation
DX                              have no relevance to this
15    8/28/15                   case.
 Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 7 of 9 PageID #:1055




                    IDOC            FRE 402/403 –
                    Offender’s      Relevance, misleading,
                    Grievance       unfair prejudice,
                                    confusing the issues
                                    wasting time: Plaintiff’s
                                    grievances unrelated to:
                                    (1) be being accused of
                                    sexual misconduct in
                                    retaliation for filing his
                                    2012 lawsuit; and (2) the
                                    conditions of segregation
DX                                  have no relevance to this
16       6/9/16                     case.
                                    FRE 402/403 –
                                    Relevance, misleading,
                                    unfair prejudice,
                                    confusing the issues
                                    wasting time. Plaintiff’s
                                    medical records
                                    concerning his need to use
                                    medical cream for a rash
                                    in his groin area go
                                    directly to whether he was
                                    engaging in sexual
                                    misconduct as accused or
                                    actually applying
                                    proscribed medical cream
                                    for a legitimate medical
                                    need on December 12,
                                    2014. These records are
                                    unrelated to Plaintiff’s
                                    medical complaints and
                                    prescriptions related to a
                                    rash in his groin area or
         11/2/13    IDOC Offender   Plaintiff’s damages and
DX       &          Outpatient      have no relevance to this
17       11/4/13    Progress Note   case.

        A. Documents Defendant May Offer at Trial Should the Need Arise

                    Document
                                                                   Defendant’s Response
Ex. #    DATE       Description             Objections
                                    Plaintiff does not object to
                    IDOC Offender   this exhibit subject to the
DX       6/29/14-   Outpatient      parties’ mutual stipulation
18       5/15/15    Progress Note   that records contained
  Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 8 of 9 PageID #:1056




                                 within Plaintiff’s Illinois
                                 Department of Corrections
                                 medical file, inmate
                                 master file, and
                                 Administrative Review
                                 Board file that were
                                 disclosed as trial exhibits
                                 in the parties’ Rule
                                 26(a)(3) Pretrial
                                 Disclosures are authentic,
                                 meets the foundational
                                 requirements of
                                 admissibility, and were
                                 kept in the regular course
                                 of business.

DATED: July 7, 2020                      Respectfully submitted,
                                         TYRONE PETTIES
                                         By: /s/ Christina Jaremus
                                             One of His Attorneys


                                         Richard Lapp
                                         rlapp@seyfarth.com
                                         Christina Jaremus
                                         cjaremus@seyfarth.com
                                         SEYFARTH SHAW LLP
                                         233 South Wacker Drive, Suite 8000
                                         Chicago, Illinois 60606-6448
                                         Telephone:     (312) 460-5000
                                         Facsimile:     (312) 460-7000
                                         Attorneys for Plaintiff
    Case: 1:16-cv-07929 Document #: 170 Filed: 07/07/20 Page 9 of 9 PageID #:1057




                                 CERTIFICATE OF SERVICE

        Christina Jaremus, an attorney, hereby certifies that she caused Plaintiff’s Objections to
Defendant’s Trial Exhibit List in the above-captioned matter filed via the Court’s CM/ECF
notification system on July 7, 2020 and to be served on the party of record listed below via
email:

         Matthew H. Weller
         Joseph Jack Lombardo
         Cassiday Schade LLP
         20 North Wacker Drive, Suite 1000
         Chicago, Illinois 60606
                                                      /s/Christina Jaremus


64688197v.1
